Case 2:20-cv-01403-SRC-CLW Document 11 Filed 04/20/20 Page 1 of 2 PageID: 43

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

                                      CASE NO.: 2:20-cv-01403

 CARRIE MULLER,
 individually and on behalf of all others         CLASS ACTION
 similarly situated,
                                                  JURY TRIAL DEMANDED
 Plaintiff,

 v.

 PUBLIC SERVICE ENTERPRISE GROUP
 INCORPORATED,

 Defendant.

 _____________________/

                     NOTICE OF DISMISSAL WITHOUT PREJUDICE

        Plaintiff, Carrie Muller, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), does

hereby dismiss this this action as follows:

1.      All claims of the Plaintiff, Carrie Muller, individually, are hereby dismissed without

prejudice.

2.      All claims of any unnamed member of the alleged class are hereby dismissed without

prejudice.

Date: April 20, 2020

Respectfully Submitted,


DAPEER LAW, P.A.
/s/ Rachel Edelsberg
Rachel Edelsberg, Esq.
Jersey Bar No. 039272011
3331 Sunset Avenue
Ocean, New Jersey 07712
Telephone: 305-610-5223
rachel@dapeer.com

Counsel for Plaintiff and the Class
Case 2:20-cv-01403-SRC-CLW Document 11 Filed 04/20/20 Page 2 of 2 PageID: 44



                                   CERTIFICATE OF SERVICE

        I hereby certify that on April 20, 2020, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
this day on all counsel identified below via transmission of Notices of Electronic Filing generated
by CM/ECF or in some other authorized manner.

Respectfully submitted,

                                             By:     /s/ Rachel Edelsberg
                                                     Rachel Edelsberg, Esq.
                                                     Jersey Bar No. 039272011

                                             Attorneys for Plaintiff Carrie Muller and all others
                                             similarly situated.
